DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 

2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.

Claims 25-27, 44-50, 52-60 and 62 are pending. 



3. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4. Claims 25-27, 44-50, 52-60 and 62 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

(i) Claims 27 and 62 are indefinite in the recitation of a “costimulatory signaling region comprising a CD2 signaling domain and a CD28 signaling domain or a 4-1BB signaling domain,” because it is unclear whether the costimulatory region comprises signaling domains of (a) either CD2 together with CD28, or 4-1BB alone; or (b) either CD2 together with CD28, or CD2 together with 4-1BB.  The latter interpretation is provisionally assumed for examination purposes.

(i) Claim 62 is indefinite in the recitation of a method of providing anti-tumor immunity in a presumably healthy, i.e. tumor-free, mammal, thereby creating an ambiguity as to the subject population to which the method is applicable.

(ii) Claim 62 is further indefinite because of the inconsistency between the preamble stating that the goal of the method is “providing an anti-tumor immunity in a mammal,” and the resolution step specifying that the method results in “treating the mammal.”  Therefore, it is unclear what is being accomplished by practicing the claimed method.

(iii) Claims 25-26, 44-50 and 52-60 are indefinite, because they encompass the indefinite limitations of the claims on which they depend.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



5. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 prohibiting improper multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6. Claim 56 is rejected under 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 56 depends on claim 27 which is limited to a method of administering CAR therapy to humans, whereas claim 56 recites a method of administering CAR therapy to mammals, thereby encompassing non-human mammals. 

Therefore, dependent claim 56 may be infringed without infringing the base claim, and as such, claim 56 fails to further limit, and fails to include all the limitations of the claim upon which it depends.

Applicant may cancel the claim, amend the claim to place it in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.



7. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8. Claims 62 and 60 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating cancer comprising administering a CAR-expressing T cell, does not reasonably provide enablement for a method of treating cancer comprising administering a generically recited CAR-expressing “cell.”

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  

The claimed method involves genetically modifying an unspecified “cell” to express a CAR, and administering the cells to a subject suffering from a condition such as cancer.  

The disclosure contains multiple references to genetically modified T cells (e.g. the Abstract), but does not appear to describe any other types of cells which may be used in practicing the invention.  The claimed method is based on the ability of CAR-expressing cells to kill antigen-expressing tumor cells.  A skilled artisan would readily understand that most mammalian cells types would be unable to kill the cells recognized by the CAR, except for T cells (and, possibly, a very limited number of highly specialized immune cell types such as NK or NK-T cells).  Accordingly, a skilled artisan would reasonably conclude that experimentation aimed at treating cancer by administering CAR-expressing cells other than T cells is likely to be unsuccessful and dangerous, and as such unnecessary, improper, and undue.



9.  The rejections on the ground of nonstatutory double patenting, set forth and maintained in preceding office actions dated 08/23/2021 and 01/25/2022, are deemed inapplicable to the claims as presently amended, in light of Applicant’s arguments and the state of prior art.

The present claims were rejected as being anticipated by the claims of US Patent No. 11090336, and of copending applications USSN 16879636 and 17370655, each reciting CARs comprising a CD2 costimulatory domain and a CD3 zeta signaling domain.

The claims have been amended to require that the costimulatory signaling region of the CAR comprises two signaling domains, one from CD2, and the other from either CD28 or 4-1BB (although see subsection 4(i) above). 

Applicant asserts that the claims of US 11090336, or of copending applications USSN 16879636 and USSN 17370655, do not recite CARs which combine a signaling domain of CD2 with that of either CD28 or 4-1BB (pages 8-11 of the Remarks).

As noted previously, claim 24 of USSN 16879636 recites a CAR comprising a CD2 costimulatory domain and a CD3 zeta signaling domain.  The same claim also recites costimulatory domains of CD28 and 4-1BB, although only in alternative to, rather than in combination with, the CD2 costimulatory domain.

As also noted previously, claims of USSN 17370655 recite CARs of SEQ ID NO: 47, which encodes a CD2 costimulatory domain and a CD3 zeta signaling domain.  The ‘655 claims also recite costimulatory domains of CD28 and 4-1BB (e.g. claim 1), again only in alternative to, rather than in combination with, the CD2 costimulatory domain.

Applicant further argues that the conflicting claims do not suggest such combination of costimulatory domains within a CAR (Id).  Applicant’s argument relies on the unexpected properties of CARs comprising both CD2 and CD28 costimulatory domains, described in Example 1 of the specification.  Referencing the specification at pages 23, 63 and 65, and Figure 3, Applicant posits: “the specification teaches that modified T cells expressing a CAR with both the CD2 and CD28 domains released significantly less IL-2 compared to T cells expressing a CAR with only CD28. In addition, the CD2-CD28 CAR modified T cells reduced the proliferation of immunosuppressive Treg cells; and showed significantly reduced calcium influx, which reduced activation-induced CART cell death.”  (p. 11 of the Remarks).

At the time the invention was made, CARs comprising costimulatory domains of CD28, 4-1BB, and both CD28 and 4-1BB were well established in the art (see e.g. the Claims of US 20120148552 and US 20120213783, and Examples in US 20120148552).  Costimulatory domains of CD2 had also been tested as a part of chimeric receptors, with positive results (US 5712149, see e.g. Example 4 and claims 11-12), and was described as a part of various chimeric constructs, as an alternative to CD28 and/or 4-1BB costimulatory domains, in combination with CD3zeta (e.g. US 20030171546, [0030] and claim 5; US 20030077249, [0189] and claims 11-28; US 20120093842, [0024], [0061], and claims 42-44; US 20150342993, [0013] and claims 16, 17 and 48).  It appears that at the time the invention was made, there were no specific examples or suggestions of chimeric receptors comprising costimulatory domains of both CD2 and CD28, or both CD2 and 4-1BB (CD137). 

Given the unexpected properties of CARs comprising both CD28 and CD2 costimulatory domains, and the apparent lack of knowledge in the art regarding possible properties of such CARs, a person of ordinary skill at the time the invention was made would not have had a sufficient expectation of success in combining costimulatory domains of CD2 and CD28 within a CAR.  Accordingly, instant claims are deemed to be novel and unobvious over the claims of the cited patent and applications.



10. Claims 25-27, 44-50, 52-60 and 62 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating cancer comprising administering a T cell expressing a CAR with a costimulatory region comprising signaling domains of CD2 and CD28, does not reasonably provide enablement for a method of treating cancer comprising administering a T cell expressing a CAR with a costimulatory region comprising signaling domains of CD2 and 4-1BB.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  

Claims 25-27, 44-45, 47-50 and 52-59 are directed to a method of treating cancer, which requires that positive clinical outcomes be achieved with sufficient predictability.  Claims 62, 46 and 60 are directed to a method of providing an anti-tumor immunity in a mammal, which is interpreted to require clinically significant outcomes (otherwise, the method would not be directed to a “useful” process within the meaning of 35 U.S.C. § 101).

The specification contains general statements such as: 
“CAR of the invention can be designed to comprise the CD2, CD28 and/or 4-1BB signaling domain by itself or be combined with any other desired cytoplasmic domain(s) useful in the context of the CAR”
“For example, the cytoplasmic domain of the CAR can include, but is not limited to, CD3-zeta, CD2, 4-1BB and CD28 signaling modules, and combinations thereof”
“the invention includes any antigen binding domain (e.g. anti-mesothelin) fused with one or more intracellular domains selected from the group of a CD2 signaling domain, a CD137 (4-1BB) signaling domain, a CD28 signaling domain, a CD3zeta signal domain, and any combination thereof.”  See paragraphs [0049] and [0055] of the US Pat. Pub. No. 20210371495.

The specification further describes working examples of CARs containing a CD3-zeta signaling domain in combination with costimulatory domains of CD28, CD2, and both CD28 and CD2 (Example 1; in particular [0249]), but does not appear to exemplify a CAR with costimulatory domains of both CD2 and 4-1BB.  

The state of the art at the time the invention was made, described in section 9 above, was such that although it was known that costimulatory domains of CD2, CD28 and 4-1BB could be used to endow CARs with the respective costimulatory properties, and the latter two could be combined, this knowledge could not be readily extrapolated to predict the outcomes of combining costimulatory domains of CD2 and CD28, or of CD2 and 4-1BB.

The same point is repeatedly made at pages 8-11 of the Remarks, where Applicant emphasizes that clinically relevant properties of CD28-CD2 CARs are significantly different from those of CARs with a single costimulatory domain.

Therefore, it was unpredictable whether CARs comprising both CD2 and 4-1BB costimulatory domains would have the properties required for practicing the claimed methods.  Given the unpredictability and the lack of working examples, or of sufficient guidance or direction in the specification, and in view of the risks and the resource-intensive nature of experimentation required to develop methods of treating cancer commensurate with the scope of the claims, a skilled artisan would reasonably conclude that such experimentation would be unnecessarily, and improperly, extensive and undue.


11. Conclusion: no claim is allowed.


12. The following commonly assigned applications contain presently pending claims to subject matter similar to the presently claimed invention, but neither anticipate nor make obvious the instant claims:

USSN			PG Pub.
16/082035		20200281973
16/322285		20190161542
16/708397		20200339651
17/050527		20210060071
17/280467		20210347851
17/280471		20220047633
17/416365		20220073639
17/444519		20210371495



13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644